COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Liudmila A. Yuryeva v. Delos N. McManus

Appellate case number:    01-12-00988-CV

Trial court case number: 09DCV173747

Trial court:              328th District Court of Fort Bend County

Date motion filed:        January 17, 2014

Party filing motion:      Liudmila A. Yuryeva

       It is ordered that the motion filed on January 17, 2014 was timely filed.

       It is ordered that the motion is   DENIED         GRANTED.


Judge’s signature: /s/Harvey Brown______________________________
                       Acting Individually  Acting for the Court

Panel consists of: Justices Jennings, Sharp, and Brown


Date: February 6, 2014